      Case 2:20-cv-00580-CJB-MBN Document 35 Filed 10/08/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA



 ROIN CHRISTOPHER RICHARD,                                   CIVIL ACTION
 JR


 VERSUS                                                      NO: 20-580


 WEBER MARINE, LLC                                           SECTION: “J”(5)


                                 ORDER & REASONS

       Before the Court is a Motion for Partial Summary Judgment (Rec. Doc. 26)

filed by Plaintiff, Roin Christopher Richard, Jr., and an opposition thereto (Rec. Doc.

34) filed by Defendant, Weber Marine, LLC. Having considered the motion, legal

memoranda, record, and applicable law, the Court finds that Plaintiff’s Motion for

Partial Summary Judgment should be DENIED.


                  FACTS AND PROCEDURAL BACKGROUND

       On March 26, 2019, the M/V Miss Rachel was struck by a runaway barge that

had come unmoored. Defendant owned and operated the M/V Miss Rachel and

employed Plaintiff to operate the vessel. At the time of the allision, Plaintiff alleges

that he was lying in a bunk on the M/V Miss Rachel while serving as a member of the

crew. Plaintiff alleges that, as a result of the allision, he received injuries to his back,

neck, and right wrist and suffers from post-traumatic stress disorder. Plaintiff did

not complain of any injury at the time of the allision, nor did he advise Defendant of

any injury before his shift ended on March 29, 2019.
      Case 2:20-cv-00580-CJB-MBN Document 35 Filed 10/08/20 Page 2 of 5




       Less than two weeks after the incident, Plaintiff sought employment with

Intracoastal Tug and Barge Company, LLC (“Intratug”). On April 8, 2019, Plaintiff

denied that he had any prior injuries to his back, neck, wrist, or hand in his pre-

employment physical. On May 1, 2019, Plaintiff was fired by Intratug for an unknown

reason. After being fired by Intratug, Plaintiff applied to work for Central Boat

Rentals. On May 10, 2019, during his pre-employment physical, Plaintiff again

denied having any prior injuries to his back, neck, wrist, or hand. Before being hired

by Central Boat Rentals, Plaintiff returned to work for Defendant between May 15

and May 17, 2019 and did not mention any injury or inability to work. On June 11,

2019, Bourgeois Medical Clinic informed Central Boat Rentals that Plaintiff was not

cleared for employment due to a protrusion in the C5 and C6 vertebrae in his cervical

spine and high blood pressure.


       After being denied employment by Central Boat Rentals, Plaintiff began

receiving treatment from LA Health Solutions. On January 23, 2020, about six

months after Plaintiff began receiving treatment, Plaintiff sent Defendant a letter

demanding maintenance and cure along with medical records documenting his

injuries and resulting inability to work. In response to its receipt of Plaintiff’s letter,

Defendant began its investigation of Plaintiff’s claims by requesting medical records,

medical authorizations, employment records, and independent medical evaluations

of Plaintiff’s condition.


       On February 2, 2020, Plaintiff filed the instant action. Although there was

initially some dispute regarding whether Plaintiff’s counsel would allow any
      Case 2:20-cv-00580-CJB-MBN Document 35 Filed 10/08/20 Page 3 of 5




independent medical examinations, the parties reached an agreement to allow

Defendant to conduct independent medical examinations on June 19, 2020. Of

Defendant’s three independent medical examinations of Plaintiff, only one report has

been completed thus far. In addition, Defendant’s investigation led to the discovery

that Plaintiff was involved in an undisclosed automobile accident in 2017, which

caused Plaintiff to receive treatment for back and neck pain resulting from that

accident.


      On September 3, 2020, Plaintiff filed the instant Partial Motion for Summary

Judgment. Plaintiff asks the Court to find that Defendant owes Plaintiff maintenance

and cure as a matter of law. Plaintiff also asks the Court to find that Defendant

arbitrarily and capriciously withheld maintenance and cure from Plaintiff, which

would entitle Plaintiff to punitive damages and attorney’s fees.


                                LEGAL STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing FED. R. CIV. P. 56); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but
      Case 2:20-cv-00580-CJB-MBN Document 35 Filed 10/08/20 Page 4 of 5




a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.


                                    DISCUSSION

      An employer in a contractual relationship with a seaman owes a duty to pay

maintenance and cure for injuries suffered in the course of the seaman’s service to

the vessel. Pelotto v. L &N Towing Co., 604 F.2d 396, 400 (5th Cir. 1979).

“Maintenance is a daily stipend for living expenses, whereas cure is the payment of

medical expenses.” Meche v. Doucet, 777 F.3d 237, 244 (5th Cir. 2015) (internal

quotations and citations omitted). To recover on a maintenance and cure claim, the

plaintiff is only required to establish that he was injured while “subject to the call of

duty as a seaman.” Aguilar v. Standard Oil Co. of N.J., 318 U.S. 724, 732 (1943). The

employer is also liable for pre-existing conditions that manifest during the voyage.

Jauch v. Nautical Services, Inc., 470 F.3d 207, 212 (5th Cir. 2006). Any doubts

regarding whether a seaman is entitled to cure are resolved in favor of the seaman.

Vaughan v. Atkinson, 369 U.S. 527, 532 (1962). However, when a seaman demands

maintenance and cure, the employer is entitled to conduct a reasonable investigation

of the claim. Boudreaux v. Transocean Deepwater, Inc., 721 F.3d 723, 728 (5th Cir.

2013); Brown v. Parker Drilling Offshore Corp., 410 F.3d 166, 171 (5th Cir. 2005).


      When deciding whether to grant summary judgment, the Court must view the

evidence in the light most favorable to the non-moving party. In this case, several
      Case 2:20-cv-00580-CJB-MBN Document 35 Filed 10/08/20 Page 5 of 5




facts support denying Plaintiff’s motion for summary judgment. First, Defendant

alleges that Plaintiff received treatment for neck and back pain resulting from his

undisclosed 2017 automobile accident, and Plaintiff alleges injuries to his neck and

back resulting from the allision in the present case. Second, Plaintiff denied having

back, neck, wrist, or hand injuries in two separate pre-employment physicals after

the allision. Third, Plaintiff did not begin to receive treatment for his injuries until

about 3 months after the allision. Finally, Plaintiff did not report his allegedly work-

related injury from the allision until ten months after it occurred.


      Although Plaintiff is only required to show that an incident occurred in which

he was injured or that a pre-existing condition manifested while in the service of the

M/V Miss Rachel, the aforementioned facts show that genuine factual issues remain

as to whether the allision caused Plaintiff’s injuries or whether Plaintiff’s injuries

manifested during the voyage. Thus, Plaintiff has failed to show entitlement to

judgment as a matter of law on his maintenance and cure claim.


                                   CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Roin Christopher Richard’s Motion for

Partial Summary Judgment (Rec. Doc. 26) is DENIED.

      New Orleans, Louisiana, this 8th day of October, 2020.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
